                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


MONSANTO COMPANY,                                 )
                                                  )
               Plaintiff,                         )
                                                  )
         vs.                                      )          Case No. 4:18-cv-01787-JAR
                                                  )
JUSTICE FAMILY FARMS, LLC,                        )
                                                  )
               Defendant.                         )
                                                  )


                                 MEMORANDUM AND ORDER

          This matter is before the Court on Plaintiff Monsanto Company’s Motion to Enforce

Settlement Agreement and Entry of Final Consent Judgment. (Doc. 6.) The Court ordered

Plaintiff to serve a copy of its motion on Defendant, who has not entered an appearance in this

case. (Doc. 8.) Plaintiff did so on February 4, 2019. (Doc. 9.)

                                            Background

          Plaintiff alleges the following facts in its motion: Over the course of several months in

2017, Defendant purchased more than $800,000 in seed from Plaintiff. The purchase was made

pursuant to an interest-free credit agreement, but Defendant failed to pay what was owed.

Pursuant to the agreement, Defendant was obligated to pay the full balance, plus attorney fees,

court costs, expenses, and late fees accruing at 18% APR. On October 19, 2018, Plaintiff filed

suit to recover those monies and Defendant was served on October 22, 2018. No answer was

filed.

          Shortly after Plaintiff filed suit, Defendant’s counsel made contact and the parties

negotiated a settlement. In pertinent part, Defendant agreed to pay the amount owed in six
monthly installments at a reduced interest rate and Plaintiff agreed not to execute on the credit

agreement. (Doc. 6-2.) The agreement also included a consent judgment obligating Defendant

to pay a significantly higher interest rate, which was to be entered in the event Defendant missed

a payment. (Docs. 6-2, 7.)

       To date, Plaintiff has received a single $25,000 payment—far less than the agreed-upon

monthly installment and sent two months after the first installment was due. Plaintiff now moves

for entry of the consent judgment as contemplated by the settlement agreement.

                                        Legal Standard

       District courts have inherent power to enforce valid settlement agreements. Barry v.

Barry, 172 F.3d 1011, 1013 (8th Cir. 1999) (citing Gatz v. Southwest Bank, 836 F.2d 1089, 1095

(8th Cir. 1988)). In diversity cases such as this one, the settlement agreement is interpreted

according to state law. Id. To determine whether there was valid agreement between the parties,

“a court looks to the parties’ objective manifestations of intent and interprets those

manifestations as a reasonable person would.”            Visiting Nurse Ass’n, St. Louis v.

VNAHealthcare, Inc., 347 F.3d 1052, 1054 (8th Cir. 2003). The party seeking to enforce the

settlement must present “clear, convincing and satisfactory” evidence that there was a valid

agreement, id. at 1053, and, once presented, the opposing party “bears the burden of showing

that the contract he has made is tainted with invalidity, either by fraud practiced upon him or by

a mutual mistake under which both parties acted.” Washington v. Blunt, No. 08-CV-4092-NKL,

2011 WL 2709833, at *2 (W.D. Mo. July 12, 2011) (quoting Cameron v. Norfolk & W. Ry., 891

S.W.2d 495, 499 (Mo. Ct. App. 1994)). Courts will enforce a valid agreement so long as it “is

specific enough to determine when one of the parties is in breach and provides a basis for giving

a remedy.” Visiting Nurse, 347 F.3d at 1054.
                                            Discussion

       The Court concludes that Plaintiff has presented clear, convincing, and satisfactory

evidence of objective manifestations of Defendant’s intent to accept the settlement agreement,

including the provision providing for the entry of the consent judgment. Of particular note, the

settlement agreement was the result of bilateral negotiations between the parties as documented

by email. (See Doc. 6-1.) The settlement agreement was signed by Defendant’s “Manager &

President.” (Doc. 6-4 at 2.) Likewise, Defendant’s “Associate [General Counsel]” wrote an

email referencing the terms of the settlement agreement and confirming Defendant’s intent to

comply.    (Doc. 6-5.)    Moreover, the terms of the settlement agreement in this case are

unambiguous and specific enough to determine that Defendant is in breach and that entry of the

consent judgment is the appropriate remedy. (Doc. 6-2 at ¶ 3.)

       Defendant has failed to enter an appearance in this case or otherwise respond to

Plaintiff’s complaint or motion to enforce the settlement agreement.         Likewise, it has not

challenged Plaintiff’s allegations that it is in breach of the settlement agreement. Thus, the Court

finds that the settlement agreement is enforceable and Defendant is in breach.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff Monsanto Company’s Motion to Enforce

Settlement Agreement and Entry of Final Consent Judgment (Doc. 6), is GRANTED. The

Court will enter the Final Consent Judgment separately.

       Dated this 13th day of September, 2019.


                                                 ________________________________
                                                 JOHN A. ROSS
                                                 UNITED STATES DISTRICT JUDGE
